                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                           Case No. 18-cr-124 (ADM/TNL)

                      Plaintiff,

 v.                                                        THIRD CASE
                                                        MANAGEMENT ORDER
 Cameron Thomas Crowley,

                      Defendant.


       This matter comes before the Court on Defendant Cameron Thomas Crowley’s

Motion for Continuance of Motion Filing Date and Motion Hearing (ECF No. 31).

Defendant has also filed a Statement of Facts in Support of Exclusion of Time Under the

Speedy Trial Act (ECF No. 32). Defendant requests a sixty-day extension to file his pretrial

motions so as to permit continued discussions with the Government regarding potential

resolution, noting that some options for resolution “would become unavailable with the

filing of motions.” (ECF No. 31 at 1.) Defendant also notes that additional time will allow

him to more fully participate in his defense and make a reasoned decision on how to

proceed. (ECF No. 32 at 1.) The Government does not object to the request. (ECF No.

31 at 1.) Defendant agrees to waive time under the Speedy Trial Act. (ECF No. 31 at 1;

ECF No. 32.)

       After careful consideration of the underlying charges and allegations, Defendant’s

stated reasons for the continuance, and the Government’s non-objection, the Court finds

good cause to extend the deadlines in this case. Pursuant to 18 U.S.C. § 3161(h), the Court
finds that the ends of justice served by granting Defendant’s motion outweigh the best

interests of the public and the defendant in a speedy trial, and such continuances are

necessary to provide Defendant and his counsel the reasonable time necessary for effective

preparation.

        For good cause shown and in furtherance of efficient case management, IT IS

HEREBY ORDERED as follows:

    1. Defendant’s Motion for Continuance of Motion Filing Date and Motion Hearing

(ECF No. 31) is GRANTED.

    2. The period of time from November 27, 2018 through February 15, 2019 shall be

excluded from Speedy Trial Act computations in this case. 18 U.S.C. § 3161(h)(7)(A).

    3. All motions in the above-entitled case must be filed and served consistent with

Federal Rules of Criminal Procedure 12(b) and 47 on or before January 28, 2019. 1 D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses must be delivered

directly to the chambers of Magistrate Judge Leung. 2

    4. Counsel must electronically file a letter on or before January 28, 2019 if no

motions will be filed and there is no need for a hearing.

    5. All responses to motions must be filed by February 8, 2019. D. Minn. LR

12.1(c)(2).


1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with the
responding party. The parties must attempt in good faith to clarify and narrow the issues in dispute.” D.
Minn. LR 12.1(b).
2
       U.S. Mail or hand-deliver to U.S. Courthouse Suite 9W, 300 South Fourth Street, Minneapolis,
MN 55415.


                                                    2
   6. Any Notice of Intent to Call Witnesses must be filed by February 8, 2019. D.

Minn. LR. 12.1(c)(3)(A).

   7. Any Responsive Notice of Intent to Call Witnesses must be filed by February 12,

2019. D. Minn. LR 12.1(c)(3)(B).

   8. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure

12(c) where:

          a) The government makes timely disclosures and Defendant identifies in the

               motions particularized matters for which an evidentiary hearing is necessary;

               or

          b) Oral argument is requested by either party in its motion, objection or

               response pleadings.

   9. If required, the motions hearing must be heard before Magistrate Judge Tony N.

Leung on February 15, 2019, at 10:00 a.m., in Courtroom 9W, U.S. Courthouse, 300

South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

   10. TRIAL:

               a.    IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

the following trial and trial-related dates are:

      All voir dire questions and jury instructions must be submitted to District Judge

Ann D. Montgomery on or before March 4, 2019.




                                             3
       This case must commence trial on March 11, 2019, at 9:30 a.m. before District

Judge Montgomery in Courtroom 13W, U.S. Courthouse, 300 South Fourth Street,

MINNEAPOLIS, Minnesota.

              b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other

related dates, will be rescheduled following the ruling on pretrial motions. Counsel

must contact the Courtroom Deputy for District Judge Montgomery to confirm the

new trial date.

   11. All prior consistent orders remain in full force and effect.

   12. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel, and/or the party such

counsel represents to any and all appropriate remedies, sanctions, and the like.



Date: November       28     , 2018                      s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota

                                                 United States v. Crowley
                                                 Case No. 18-cr-124 (ADM/TNL)




                                             4
